The opinion of the court was delivered by
Williams, C. J.
The owner of personal property is considered in law, as in possession. To maintain the action of trespass, it is sufficient if a plaintiff shows himself to be owner, or, against a wrong doer, that he is in actual possession. By the bill of sale, the plaintiff in this case, became the owner of the property sold, and, as there was no agreement that he should not take possession, he could maintain an action of trespass against any one who destoyed or converted it.
The judgment of the county court is affirmed,